Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The submission made on Nov. 10, 2021 includes an amendment to claim 12 and a newly presented claim 13. For at least these reasons, the submission would require further consideration. Therefore, the submission made on Nov. 10, 2021 has not been entered.

Response to Arguments

Because the submission made on Nov. 10, 2021 has not been entered, Applicant’s arguments submitted on Nov. 10, 2021 (“Remarks”) are not addressed in detail. Nonetheless, it is noted firstly that the amendments to claims 7 and 12, if entered, would adequately address the rejections under 35 U.S.C. § 112. It is additionally noted that Applicant presents an argument (p. 7 of Remarks) that the proposed modification of Roach by Gerard “may affect the ability of the resultant methyl methacrylate polymers to avoid yellowing”. This argument is unpersuasive because it is unsupported by evidence or reasoning. Speculation does not establish a lack of reasonable expectation of success.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764